                         IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                   DELTA DIVISION

JASON L. HOUSTON                                                                 PLAINTIFF
REG. #31420-045

v.                            Case No. 2:18-cv-00162-KGB-JTK

PRUITT, et al.                                                                DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that plaintiff Jason L. Houston’s complaint and amended complaint are hereby dismissed

without prejudice (Dkt. Nos. 1, 8).

       It is so adjudged this 11th day of February, 2020.


                                                    __________________________________
                                                    Kristine G. Baker
                                                    United States District Judge
